259 S.W.3d 630 (2008)
Donald W. OWENS, Appellant,
v.
Denis H. AGNIEL, Parole Chairman and Board Members, Respondents.
No. WD 67619.
Missouri Court of Appeals, Western District.
August 19, 2008.
Donald W. Owens, acting pro se.
Ronald S. Ribaudo, Jefferson City, MO, for respondent.
Before JAMES M. SMART, JR., P.J., THOMAS H. NEWTON, and RONALD R. HOLLIGER, JJ.

Order
PER CURIAM.
Donald Owens was convicted in 1979 of two counts of assault in the first degree by means of a deadly weapon in violation of section 565.050, RSMo 1978. State v. Owens, 628 S.W.2d 349, 349 (Mo.1982). He was sentenced to concurrent terms of life imprisonment and ten years imprisonment.
In 2005, the Missouri Board of Probation and Parole, after a parole hearing, denied Owens parole. Owens filed a petition to declare the Board's decision invalid. The Board moved for summary judgment. The Circuit Court granted the Board's motion for summary judgment. Owens appeals.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).